Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 5-7 and 9-12, filed 11/25/20, with respect to the claims have been fully considered and are persuasive. The claim rejections of the claims has been withdrawn. The drawing objections are withdrawn due to the amendments. The specification objections are withdrawn in part due to the amendments and in part due to the arguments. The claim objections are withdrawn due to the arguments.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a charge/discharge control method for a battery, the charge/discharge control method being executed by a charge/discharge controller of a battery system including a battery module, a battery temperature sensor configured to measure a temperature of the battery module, a current sensor configured to measure a current flow into and out of the battery module, a cooling duct, an intake-air temperature sensor provided in the cooling duct and configured to measure an intake air temperature that is a temperature of air to be supplied to the battery module, and the charge/discharge controller configured to control a charge/discharge electric power of the battery module, the charge/discharge control method comprising: acquiring a battery temperature that is a measured value by the battery temperature sensor; acquiring an intake air temperature that is a measured value by the intake-air temperature sensor; acquiring a current that is a measured value by the current sensor; the prior art fails to disclose the further inclusion of the combination of calculating, by referring to predetermined maps, an internal temperature of the battery module and a time constant, the time constant defining a time until the internal temperature reaches a saturation internal temperature value, the internal temperature and the time constant being based on the acquired intake air temperature and the acquired current; correcting a predetermined control map defining a limiting value of the charge/discharge electric power with respect to the battery temperature, at least based on the internal temperature and the time constant; and performing a charge/discharge control on the battery module based on the acquired battery temperature and the corrected control map.
Regarding Independent Claim 3, the prior art discloses a battery system comprising: a battery module; a battery temperature sensor configured to measure a temperature of the battery module; a current sensor configured to measure a current flow into and out of the battery module; a cooling duct, an intake-air temperature sensor provided in the cooling duct and configured to measure an intake air temperature that is a temperature of air to be supplied to the battery module, and a charge/discharge controller configured to control a charge/discharge electric power of the battery module, wherein: the charge/discharge controller acquires a battery temperature that is a measured value by the battery temperature sensor, an intake air temperature that is a measured value by the intake-air temperature sensor, and a current that is a measured value by the current sensor; ; the prior art fails to disclose the further inclusion of the combination of the charge/discharge controller calculates, by referring to predetermined maps, an internal temperature of the battery module and a time constant, the time constant defining a time until the internal temperature reaches a saturation internal temperature value, the internal temperature and the time constant being based on the acquired intake air temperature and the acquired current; the charge/discharge controller corrects a predetermined control map defining a limiting value of the charge/discharge electric power with respect to the battery temperature, at least based on the internal temperature and the time constant; and the charge/discharge controller performs a charge/discharge control on the battery module based on the acquired battery temperature and the corrected control map.
Dependent Claim 2 is allowed for its dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859